DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a protective layer … which is a dry substance contained in a buffer solution.” It is unclear how a material can be both a layer and dissolved in a buffer solution. If Applicant’s intention is to claim the process of dissolving the protective layer in the buffer solution, this would be a method step and is not limiting aside from any structural limitations imparted to the claim. For purposes of examination, the claim will be interpreted as a protective layer that is a dry substance capable of being dissolved in a buffer solution. Claims 2-7, 11 and 13 are rejected for being dependent on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/129111 Yanagi et al (cited by US 2018/0003673).
Regarding claim 1, Yanagi teaches a hydrophilic substrate base material (SiN) comprising,
a hydrophilic (paragraph 0011) component 101 (SiN, paragraph 0019) having a hydrophilic surface (paragraph 0019), and 
a protective layer (SiO2) formed on the hydrophilic surface (figure 1 and paragraph 0024) which is a dry substance capable of being dissolved in a buffer solution (where a buffered oxide etch process etches away a silicon dioxide film and silicon dioxide is a dry substance as a protective layer), 
wherein the protective layer is washable and removable from the surface of the hydrophilic component by the buffer solution (where “washable and removable” is satisfied by an etching process). 
Regarding claim 2, Yanagi teaches that the hydrophilic member comprises silicon as a material (paragraph 0019).
Regarding claim 4, Yanagi teaches a measuring instrument comprising the hydrophilic substrate according to claim 1 (paragraph 0149).
Regarding claim 5, Yanagi teaches a device comprising the hydrophilic substrate according to claim 1 (paragraph 0149), wherein
the hydrophilic component 101 has a membrane shape (figure 8) with a thickness of 3 nm or less (paragraph 0075) and has an insulating property (paragraph 0017), and 
the protective layer (SiO2) containing the soluble substance is formed on one surface of the hydrophilic component (paragraph 0024).
Regarding claim 6, Yanagi teaches that two solution tanks are provided on both sides of the hydrophilic component so as to interpose the hydrophilic component (paragraph 0084).
Regarding claim 7, Yanagi teaches that the solution tanks are provided with electrodes 202, 203 (paragraph 0084).
Regarding claim 13, Yanagi teaches that the hydrophilic surface has a hydrophilicity such that a contact angle between a drop of pure water and the hydrophilic surface is a constant value (paragraph 0019, SiN membrane). Yanagi does not explicitly teach the contact angle value. The instant specification teaches that SiN is a suitable hydrophilic material that would result in the desired contact angle value (as-filed spec paragraph 0027). Therefore, the SiN membrane of Yanagi must also be a suitable material that also has a contact angle value of less than 10°. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/129111 Yanagi et al (cited by US 2018/0003673).
Regarding claim 3, Yanagi teaches SiO2 as the soluble substance (paragraph 0024). Yanagi does not teach if the silica used is in the amorphous or crystalline form. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the amorphous form of silica because this results in faster or more effective solubility. Amorphous materials do not have a specific structure. An irregular structure allows for better solubility because of the greater, less ordered surface area for the material. This allows the solvent to come in contact with more silica, allowing for faster dissolution. 
Regarding claim 11, Yanagi teaches protective layer is made (paragraph 0024). Please note, claim 11 includes product by process language (made of a buffer solution obtained by adding the claimed chlorides to the buffer solution).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Yanagi appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant's arguments filed July 8, 2022, have been fully considered but they are not persuasive. Applicant argues that Yanagi does not teach the dry substance. However, due to the 112 issue in the claim, the claim has been interpreted such that the protective layer is capable of being dissolved in a buffer solution. A buffered oxide etch solution would be capable of dissolving the SiO2 film of Yanagi. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781